DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed November 23, 2020 has been considered.

Drawings
The drawings filed November 23, 2020 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear if Applicant intends to positively claim the combination of a quick-release seat fitting and seat, or the subcombination of a quick-release seat fitting for use with a seat and track.  The preamble appears to set forth the subcombination.  Note the recitation “quick-release seat fitting configured for removably securing a seat leg to a track, the quick-release seat fitting comprising”.  Lines 6 to 7 appears to set forth the combination.  Note the recitation “the middle portion extends longitudinally through a hole in a bottom end of the seat leg”.  Also note claim 4, which recites “a metal washer disposed in between the lever and the seat leg”.  Also note claim 5 which recites “a rubber washer disposed between the metal washer and the seat leg”.  Clarification in the claim language is required.  Applicant is advised that the claim has been treated as the combination is intended to be positively claimed.
Claims 2-12 are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-8, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Tkocz (20120328364) in view of Weik (4213593).
The primary reference shows all claimed features of the instant invention with the exception of the leg being the leg of a seat, wherein the fitting is a seat fitting.
In the primary reference, note a quick-release furniture fitting configured for removably securing a furniture leg (5) to a track (6), the quick-release furniture fitting comprising: a longitudinal member (18, 19, 12, 13) having a first end, a second end opposite the first end, and a middle portion between the first end and the second end, wherein the first end has a radially extending flange (13), the second end has a radially extending hub (head at the top of 18), and the middle portion extends longitudinally through a hole in a bottom end of the furniture leg; a pivot mechanism (8, 9) having a ring portion (8), a first transverse member (one end of 9), and a second transverse member (opposite end of 9), wherein the first transverse member and the second transverse member each extend oppositely outside of the ring portion along a pivot axis, and the longitudinal member extends through a through-hole of the ring portion; and a lever (7) having a first slot (one hole) and a second slot (opposite side hole) opposite the first slot, wherein the first slot and the second slot are configured to accept the first transverse member and the second transverse member, respectively, such that the lever is pivotable about the pivot axis, the lever being configured to raise the longitudinal member via the pivot mechanism and the radially extending flange for securing the radially extending hub to the track.
Regarding claim 2, note a recess (4) in the furniture leg configured for receiving the lever such that pivoting of the lever into the recess causes the pivot mechanism to push the radially extending flange upwardly thereby raising the longitudinal member to secure the radially extending hub to the track.
Regarding claim 3, note the lever is pivoted downwardly out of the recess for releasing the radially extending flange form the track.  See Figure 3B.
Regarding claim 6, note the second end of the longitudinal member is threaded, and the radially extending flange is likewise threaded for coupling with the second end, such that the radially extending flange may be rotated to adjust its position along the longitudinal member.  Note the bottom end of 18 in Figures 3A and 3B.
Regarding claim 7, note the longitudinal member is a threaded stud and the radially extending flange is a nut adapted for coupling with the threaded stud.  Note the bottom end of 18 Figures 3A and 3B.
Regarding claim 8, note the nut is lockable (when threaded completely) such that a position of the nut along the threaded stud may be maintained over time with no additional parts required.
The secondary reference conventionally teaches configuring a quick-release furniture fitting as a seat fitting for removably securing a seat leg (12) to a track.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by substituting a seat and its seat leg for the furniture and furniture leg of the primary reference.  This modification provides for selectively quick-release and securement of a seat to the floor of an aircraft.

Claim 4, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over Tkocz (20120328364) in view of Weik (4213593), as applied to claim 1, and further in view of CZ20003295A3.
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of a metal washer disposed in between the lever and the seat leg for providing a wear surface against which the lever rubs during pivoting of the lever.
CZ20003295A3 conventionally teaches providing a metal washer as disposed in between a lever (16) and a surface of a seating structure.  Note Figure 17 and page 3, second paragraph of the attached translation.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify the primary reference in view of the teachings of CZ20003295A3 by adding a metal washer as disposed in between the lever and the seat leg.  This modification conventionally enhances assembly durability by providing a wear surface between the lever and the seat leg.

Claims 4 and 5, as best understood with the above cited indefiniteness, as rejected under 35 U.S.C. 103 as being unpatentable over Tkocz (20120328364) in view of Weik (4213593), as applied to claim 1, and further in view of Bandarra (20020148324).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of a metal washer disposed in between the lever and the seat leg for providing a wear surface against which the lever rubs during pivoting of the lever (claim 4); and a rubber washer disposed between the metal washer and the seat leg (claim 5).
Bandarra conventionally teaches providing a metal washer as disposed in between a lever (8) and a supporting structure; and a rubber washer (7) as disposed between the metal washer and the supporting structure. 
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify the primary reference in view of the teachings of Bandarra to add a metal washer as disposed in between the lever and the seat leg (claim 4); and further add a rubber washer as disposed between the metal washer and the seat leg.  These modifications conventionally enhance assembly durability by providing wear surfaces between the lever and the seat leg.

Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tkocz (20120328364) in view of Weik (4213593).
The primary reference shows all claimed features of the instant invention with the exception of the leg being the leg of a seat, wherein the fitting is a seat fitting.
In the primary reference, note a quick-release furniture fitting, comprising: a furniture leg (5) configured to be removably secured to a track (6); a threaded stud (18, 19, 12, 13) having a first end and a second end with a shaft portion therebetween, wherein the shaft portion is arranged through an opening in an end of the furniture leg, and the second end includes a radially extending base (head at the top of 18); a pivot mechanism (8, 9) having a through-hole arranged around the shaft portion of the threaded stud, the pivot mechanism having a first transverse member (one end of 9) and a second transverse member (opposite end of 9) that each extend transversely from the pivot mechanism in opposite directions along a pivot axis; and a lever (7) having a first slot (one hole) and a second slot (opposite side hole) configured to accept the first transverse member and the second transverse member, respectively, such that pivoting of the lever about the pivot axis causes the threaded stud to move upwardly or downwardly via the pivot mechanism thereby raising and lowering the radially extending base for alternately securing the furniture leg to the track and releasing the furniture leg from the track.
Regarding claim 14, note a nut (13) attached via threads to the threaded stud proximate the first end, the nut being configured to rotate about the threads to adjust an upper limit of movement of the threaded stud for adjusting a tightness of the radially extending base within the track.
Regarding claim 16, note a recess (4) in the furniture leg configured for receiving the lever, such that the lever is pivoted into the recess when the seat leg is secured to the track.
The secondary reference conventionally teaches configuring a quick-release furniture fitting as a seat fitting for removably securing a seat leg (12) to a track.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by substituting a seat and its seat leg for the furniture and furniture leg of the primary reference.  This modification provides for selectively quick-release and securement of a seat to the floor of an aircraft.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tkocz (20120328364) in view of Weik (4213593), as applied to claim 1, and further in view of CZ20003295A3.
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of a washer disposed between the lever and the seat leg for providing a wear surface against which the lever rubs during movement of the lever.
CZ20003295A3 conventionally teaches providing a washer as disposed in between a lever (16) and a surface of a seating structure.  Note Figure 17 and page 3, second paragraph of the attached translation.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify the primary reference in view of the teachings of CZ20003295A3 by adding a washer as disposed in between the lever and the seat leg.  This modification conventionally enhances assembly durability by providing a wear surface between the lever and the seat leg.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tkocz (20120328364) in view of Weik (4213593), as applied to claim 1, and further in view of Bandarra (20020148324).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of a washer disposed in between the lever and the seat leg for providing a wear surface against which the lever rubs during movement of the lever.
Bandarra conventionally teaches providing a metal washer as disposed in between a lever (8) and a supporting structure; and a rubber washer (7) as disposed between the metal washer and the supporting structure. 
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify the primary reference in view of the teachings of Bandarra to add a metal washer as disposed in between the lever and the seat leg.  This modification conventionally enhances assembly durability by providing wear surfaces between the lever and the seat leg.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tkocz (20120328364) in view of Weik (4213593).
The primary reference shows all claimed features of the instant invention with the exception of the furniture being a seat and the leg being the leg of a seat.
In the primary reference, note furniture configured for removably securing to a track, the seat comprising: a quick-release fitting configured for operation by hand to releasably secure a bottom end of a furniture leg (5) to a floor-mounted track (6) for facile adjustment and removal of the furniture, the quick-release fitting comprising:  a threaded stud (18, 19, 12, 13) having a first end and a second end with a shaft portion therebetween, wherein the shaft portion is arranged through an opening in an end of the furniture leg, and the second end includes a radially extending base (head at the top of 18); a pivot mechanism (8, 9) having a through-hole arranged through the shaft portion of the threaded stud, the pivot mechanism having a first transverse member (one end of 9) and a second transverse member (opposite end of 9) that each extend transversely from the pivot mechanism in opposite directions along a pivot axis; and a lever (7) having a first slot (one hole) and a second slot (opposite side hole) configured to accept the first transverse member and the second transverse member, respectively, such that pivoting of the lever about the pivot axis causes the threaded stud to move upwardly or downwardly via the pivot mechanism thereby raising and lowering the radially extending base for alternately securing the furniture leg to the track and releasing the furniture leg from the track.
The secondary reference conventionally teaches configuring a furniture as a seat with a quick-release furniture fitting as a seat fitting for removably securing a seat leg (12) to a track.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by substituting a seat and its seat leg for the furniture and furniture leg of the primary reference.  This modification provides for selectively quick-release and securement of a seat to the floor of an aircraft.

Allowable Subject Matter
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/July 27, 2022                                   Primary Examiner, Art Unit 3636